EXECUTION COPY FIRST SUPPLEMENTAL INDENTURE Dated as of July 1, 2009 Supplement to Indenture dated as of September 22, 2003 by and among BUCKEYE TECHNOLOGIES INC., Each of the GUARANTORS from time to time party hereto and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., Trustee 8½% Senior Notes due 2013 FIRST SUPPLEMENTAL INDENTURE dated as of the 1st day of July, 2009 (the “Supplemental Indenture”), by and among BUCKEYE TECHNOLOGIES INC., a Delaware corporation (the “Company”), the Guarantors, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., formerly known as The Bank of New York Trust Company, N.A. (“The Bank of New York”), a national banking association, as trustee (the “Trustee”). RECITALS WHEREAS, the Company, the Guarantors and The Bank of New York executed and delivered an indenture dated as of September 22, 2003 (the “Indenture”), by and among the Company, each of the Guarantors party thereto and the Trustee, to provide for the issuance by the Company of $200 million of 8½% Senior Notes due 2013 (the “Securities”); WHEREAS, the Company appointed the Trustee as successor trustee to The Bank of New York pursuant to an Agreement of Resignation, Appointment and Acceptance, effective as of July 15, 2005; WHEREAS, in accordance with Section 9.2 of the Indenture, the Trustee and the Company may amend or supplement the Indenture, when authorized by appropriate Board Resolutions, with the consent of the Holders of at least a majority in aggregate principal amount of the Outstanding Securities; and WHEREAS, all things necessary for the execution of this Supplemental Indenture, and to make this Supplemental Indenture a valid supplement to the Indenture according to its terms and a valid and binding agreement of the Company, have been done. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE 1 RATIFICATION; DEFINITIONS SECTION 1.1Supplemental Indenture. This Supplemental Indenture is supplemental to, and is entered into in accordance with Section 9.2 of the Indenture and, except as modified, amended and supplemented by this Supplemental Indenture, the provisions of the Indenture are hereby ratified and confirmed in all respects and shall remain in full force and effect. SECTION 1.2Definitions. Capitalized terms used but not defined herein shall have the meanings assigned to them in the Indenture. ARTICLE 2 AMENDMENTS TO CERTAIN PROVISIONS OF THE INDENTURE SECTION 2.1Amendments to Section 10.9(a) of the Indenture .Section 10.9(a) of the Indenture is hereby amended by deleting the existing clause (iii) and inserting as a new clause (iii) the following: “(iii)make any principal payment on, or repurchase, redeem, defease, retire or otherwise acquire for value, prior to any scheduled principal payment, sinking fund payment or maturity, any Subordinated Indebtedness (other than a payment, repurchase, redemption, defeasance, retirement or other acquisition for value in anticipation of satisfying a scheduled final maturity, scheduled repayment or scheduled sinking fund payment, in each case, due within 16 months of the date of such payment, repurchase, redemption, defeasance, retirement or acquisition);”. ARTICLE 3
